DETAILED ACTION
Status of Claims
This action is in response to the amendments to application 16/224,964 filed on 11/30/2020. Claims 1-20 are pending and have been examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 11, Applicant argues the cited references fail to explicitly disclose the limitation wherein the controller is configured to down-sample the 3D LIDAR point cloud data according to a user- configurable voxel size. Specifically Applicant argues that Korah fails to disclose the voxel sizes to be “user-configurable”. Examiner respectfully disagrees. Korah discloses the voxel-sizes to have a set directional dimension that encompasses the data. Under broadest reasonable interpretation, the user configuring the voxel size can be the vehicle manufacturer to set the voxel size when producing the system. Korah teaches a segmentation process of the associated voxels based on a configurable global properties such as the “post example” shown in [col. 14, line 55-63] During post segmentation 82 a potential post strip is only allowed to merge with an adjacent potential post strip. Since posts are by definition not larger than 0.5 meters in diameter, then for strips with dx=dy=32 cm, any segmented region with more than 4 adjacent potential post strips is not segmented as a post segment. Strips that meet all of the foregoing constraints are segmented as posts. Additional global properties that look at the spatial arrangement of multiple posts may also be used. Such as requiring posts to appear in a row. Therefore, the post segmentation 82 process taught by Korah is user-configurable and allows for the setting of voxel sizes.
Additionally, Applicant argues the cited references fail to explicitly disclose the limitation wherein the controller is configured to divide the 3D LIDAR point cloud data into a plurality of clusters that are parallel to the vehicle's moving direction. Examiner respectfully disagrees. Korah discloses the controller to detect objects parallel to the vehicles environment, under broadest reasonable interpretation, these objects that are detected and clustered parallel to the vehicle can include pole objects or merging cars, as seen in Fig. 10, recognize woods/forested regions, pole objects, merged cars… Furthermore, Korah also discloses grouping or segmentation process for grouping neighboring strips or voxels based on similar attributes, as disclosed in col. 6, line 1-4, Segmentation 60, as shown in FIG. 1A, involves grouping neighboring strips that have similar attributes and proceeds in stages. Global information gleaned from previous stages may bring in additional context.)
Furthermore, Applicant argues the cited references fail to explicitly disclose the limitation wherein the controller is configured to project the plurality of clusters to a plane that is parallel to sides of the vehicle to generate an image. Examiner respectfully disagrees. Korah discloses the controller to detect objects in the plane parallel to the vehicle as explained above. Korah further discloses generating an image of these clusters of objects (see at least [col. 14, line 10-18] An 3D image Ipl is formed which has the same resolution as the strip histogram grid (dx, dy) and heights in the Z dimension are set equal to the strip height SH=maximum z for strips marked as potential power line strips. The heights in the Z dimension may be normalized to values between 0-255. The assumption is that within any vertical strip, power lines are the highest object and the maximum z-value corresponds to a point on the power line, which is usually a valid assumption in most urban scenes.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korah et al. U.S. Patent No. 8,396,293 (“Korah”) in view of Nahari et al. U.S. Patent No. 8,244,026 (“Nahari”).
Regarding claim 1 as best understood, Korah teaches an advanced driver assistance system (ADAS) for a vehicle, the ADAS comprising:
a light detection and ranging (LIDAR) system configured to emit laser light pulses and capture reflected laser light pulses from a vehicle collectively forming three-dimensional (3D) LIDAR point cloud data for each of a plurality of frames; and (see at least [col. 4, line 46-54] Referring to FIG. 1A, a block diagram is shown of a system for ground plane estimation and segmentation for sensor collected 3D point clouds in accordance with the present disclosure. A typical urban scene 10 is shown, which includes buildings 12 and 14, trees 16 and street 18, among other features. A sensor 20, which may be a LIDAR or other sensor, senses each sensed data point in the scene 10 via signals 22 and delivers a 3D point cloud of data 24 to a process 26 for populating a strip histogram grid (SHG).)
receive the 3D LIDAR point cloud data; down-sample the 3D LIDAR point cloud data according to a user- configurable voxel size; (see at least [Fig. 5A] #202 POPULATING A STRIP HISTOGRAM GRID HAVING A PLURALITY OF STRIPS, each strip having a dx dimension and a dy dimension, where in dx is a portion of an x dimension of the strip histogram grid and dy is a portion of a y dimension of the strip histogram grid, by assigning each sensed data point to a strtp in the strip histogram grid that has x, y and z dimensions that encompass the spatial coordinate information of the respective assigned sensed data point.)
divide the 3D LIDAR point cloud data into a plurality of clusters that are parallel to the vehicle's moving direction; (see at least [Fig. 10] AND [col. 6, line 1-4] Segmentation 60, as shown in FIG. 1A, involves grouping neighboring strips that have similar attributes and proceeds in stages. Global information gleaned from previous stages may bring in additional context.)
project the plurality of clusters to a plane that is parallel to sides of the vehicle to generate an image; (see at least [col. 14, line 10-18] An 3D image Ipl is formed which has the same resolution as the strip histogram grid (dx, dy) and heights in the Z dimension are set equal to the strip height SH=maximum z for strips marked as potential power line strips. The heights in the Z dimension may be normalized to values between 0-255. The assumption is that within any vertical strip, power lines are the highest object and the maximum z-value corresponds to a point on the power line, which is usually a valid assumption in most urban scenes.)
detect a pole-shaped object in the image; and track the pole-shaped object by deep sorting across multiple frames of the plurality of frames (see at least [col. 4, line 23-25] FIG. 14 shows a flow diagram for a method of recognizing poles from segmented point clouds using strip grid histograms in accordance with the present disclosure;)
Korah fails to explicitly disclose the controller for filter the down-sampled point cloud data and remove points representing ground surface reflections.
However Nahari teaches a controller configured to filter the down-sampled 3D LIDAR point cloud data to remove data points corresponding to ground surface reflections; (see at least [claim 1] a ground filter for filtering out points that belong to the ground topography from the above ground features, thereby to isolate those points of said point cloud belonging to said above-ground features,)
Thus, Korah discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object. Nahari teaches filtering the data and removing points representing ground surface reflections.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah and incorporate the teachings of Nahari to include this data filtering step. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Regarding claim 9 as best understood, Korah teaches ADAS of claim 1, wherein the controller does not utilize a radio detection and ranging (RADAR) system or a camera system in detecting and tracking the pole-shaped object (see at least [col. 4, line 46-54] Referring to FIG. 1A, a block diagram is shown of a system for ground plane estimation and segmentation for sensor collected 3D point clouds in accordance with the present disclosure. A typical urban scene 10 is shown, which includes buildings 12 and 14, trees 16 and street 18, among other features. A sensor 20, which may be a LIDAR or other sensor, senses each sensed data point in the scene 10 via signals 22 and delivers a 3D point cloud of data 24 to a process 26 for populating a strip histogram grid (SHG).) 

Regarding claim 10 as best understood, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system for tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree.
However, Nahari teaches the ADAS of claim 1, wherein the pole-shaped object is one of a light or utility pole, a traffic sign, and a tree (see at least [col. 10, line 51-55] Then recognition process 88 is used to recognize woods/forested regions, poles, merged cars, and construction cranes from the segmented regions 86. Finally any further recognition of objects is performed by classifier 90.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah and incorporate the teachings of Nahari to include tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Regarding claim 11 as best understood, Korah teaches a method of detecting and tracking a pole-shaped object proximate to a vehicle, the method comprising:
receiving, by a controller of the vehicle and from a light detection and ranging (LIDAR) system of the vehicle, three-dimensional (3D) LIDAR point cloud data for each of a plurality of frames captured the LIDAR system after emitting laser light pulses and capturing reflected laser light pulses; (see at least [Fig. 5A] #202 POPULATING A STRIP HISTOGRAM GRID HAVING A PLURALITY OF STRIPS, each strip having a dx dimension and a dy dimension, where in dx is a portion of an x dimension of the strip histogram grid and dy is a portion of a y dimension of the strip histogram grid, by assigning each sensed data point to a strtp in the strip histogram grid that has x, y and z dimensions that encompass the spatial coordinate information of the respective assigned sensed data point.
dividing, by the controller, the 3D LIDAR point cloud data into a plurality of clusters that are parallel to the vehicle's moving direction; (see at least [Fig. 10] AND [col. 6, line 1-4] Segmentation 60, as shown in FIG. 1A, involves grouping neighboring strips that have similar attributes and proceeds in stages. Global information gleaned from previous stages may bring in additional context.)
projecting, by the controller, the plurality of clusters to a plane that is parallel to sides of the vehicle to generate an image; (see at least [col. 14, line 10-18] An 3D image Ipl is formed which has the same resolution as the strip histogram grid (dx, dy) and heights in the Z dimension are set equal to the strip height SH=maximum z for strips marked as potential power line strips. The heights in the Z dimension may be normalized to values between 0-255. The assumption is that within any vertical strip, power lines are the highest object and the maximum z-value corresponds to a point on the power line, which is usually a valid assumption in most urban scenes.)
detecting, by the controller, a pole-shaped object in the image; and tracking, by the controller, the pole-shaped object by deep sorting across multiple frames of the plurality of frames (see at least [col. 4, line 23-25] FIG. 14 shows a flow diagram for a method of recognizing poles from segmented point clouds using strip grid histograms in accordance with the present disclosure;)
Korah fails to explicitly disclose the controller for filter the down-sampled point cloud data and remove points representing ground surface reflections.
However, Nahari teaches a method to include a controller for down-sampling, by the controller, the 3D LIDAR point cloud data according to a user-configurable voxel size; filtering, by the controller, the down-sampled 3D LIDAR point cloud data to remove data points a ground filter for filtering out points that belong to the ground topography from the above ground features, thereby to isolate those points of said point cloud belonging to said above-ground features,)
Thus, Korah discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object. Nahari teaches filtering the data and removing points representing ground surface reflections.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah and incorporate the teachings of Nahari to include this data filtering step. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Regarding claim 19 as best understood, Korah teaches the method of claim 11, wherein the controller does not utilize a radio detection and ranging (RADAR) system or a camera system in detecting and tracking the pole-shaped object (see at least [col. 4, line 46-54] Referring to FIG. 1A, a block diagram is shown of a system for ground plane estimation and segmentation for sensor collected 3D point clouds in accordance with the present disclosure. A typical urban scene 10 is shown, which includes buildings 12 and 14, trees 16 and street 18, among other features. A sensor 20, which may be a LIDAR or other sensor, senses each sensed data point in the scene 10 via signals 22 and delivers a 3D point cloud of data 24 to a process 26 for populating a strip histogram grid (SHG).)

Regarding claim 20 as best understood, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a method for tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree.
However, Nahari teaches the method of claim 11, wherein the pole-shaped object is one of a light or utility pole, a traffic sign, and a tree (see at least [col. 10, line 51-55] Then recognition process 88 is used to recognize woods/forested regions, poles, merged cars, and construction cranes from the segmented regions 86. Finally any further recognition of objects is performed by classifier 90.)
Thus, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Nahari further teaches a method for tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah and incorporate the teachings of Nahari to include tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Korah in view of Nahari as applied to claim 1 above, and further in view of Yang et al. U.S. Pub. No. 2018/0188038 (“Yang”).
Regarding claim 2 as best understood, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system for representing the point cloud data as clusters proximate to the vehicle sides.
However, Yang teaches the ADAS of claim 1, wherein the plurality of clusters are proximate to the sides of the vehicle (see at least [¶ 0083] For ease of illustration, FIG. 10A only shows 3D points 1005 in front of the vehicle. In some implementations, the LiDAR sensor performs a scan that encompasses a 360-degree view around the vehicle, and the point cloud also includes 3D points on other sides of the vehicle, such as the sides and back of the vehicle.)
Thus, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Yang teaches a system for representing the point cloud data as clusters proximate to the vehicle sides.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Yang to represent the point cloud data as clusters proximate to the vehicle sides. 

Regarding claim 3 as best understood, Korah in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Korah fails to explicitly disclose the system to include a controller configured to divide the filtered data into clusters.
However, Nahari teaches the ADAS of claim 2, wherein the controller is configured to divide the filtered 3D LIDAR point cloud data into the plurality of clusters according to at least one user-configurable cutting parameter (see at least [col. 5, line 9-17] FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid. AND [col. 8, line 58-64] When the user estimates that an erroneous classification exists he clicks the suspicious location and marks the required change. Once the review is done the automatic LiDAR data processing runs again in 98, taking in consideration the inputs of the user by automatically changing parameters that influence the automatic process or by just placing the user requested objects in the user requested location.) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Yang and incorporate the further teachings of Nahari to divide the filtered data into clusters. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 4 as best understood, Korah in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering and divide the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Korah fails to explicitly disclose the system to define cutting parameters for the data based on thickness, stride, depth, and padding.
However, Nahari teaches the ADAS of claim 3, wherein the at least one user-configurable cutting parameter includes at least one of thickness, stride, depth, and padding (see at least [col. 5, line 9-17] FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid.)
Thus, Korah in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Nahari further teaches the system to include cutting parameters for the data based on thickness, stride, depth, and padding.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Yang and incorporate the further teachings of Nahari to include cutting parameters for the data based on thickness, stride, depth, and padding. Doing so allows for more efficient way of representation of the objects around the vehicle.

Regarding claim 12 as best understood, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a method for representing the point cloud data as clusters proximate to the vehicle sides.
However, Yang teaches the method of claim 11, wherein the plurality of clusters are proximate to the sides of the vehicle (see at least [¶ 0083] For ease of illustration, FIG. 10A only shows 3D points 1005 in front of the vehicle. In some implementations, the LiDAR sensor performs a scan that encompasses a 360-degree view around the vehicle, and the point cloud also includes 3D points on other sides of the vehicle, such as the sides and back of the vehicle.)
Thus, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Yang teaches a method for representing the point cloud data as clusters proximate to the vehicle sides.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Yang to represent the point cloud data as clusters proximate to the vehicle sides. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 13 as best understood, Korah in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Korah fails to explicitly disclose the method to include a controller configured to divide the filtered data into clusters.
However, Nahari teaches method of claim 12, wherein the dividing of the filtered 3D LIDAR point cloud data into the plurality of clusters is performed according to at least one user-FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid. AND [col. 8, line 58-64] When the user estimates that an erroneous classification exists he clicks the suspicious location and marks the required change. Once the review is done the automatic LiDAR data processing runs again in 98, taking in consideration the inputs of the user by automatically changing parameters that influence the automatic process or by just placing the user requested objects in the user requested location.)
Thus, Korah in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Nahari further teaches the method to include a controller configured to divide the filtered data into clusters.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Yang and incorporate the further teachings of Nahari to divide the filtered data into clusters. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 14 as best understood, Korah in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering and divide the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Korah fails to explicitly disclose the method to define cutting parameters for the data based on thickness, stride, depth, and padding.
However, Nahari teaches the method of claim 13, wherein the at least one user-configurable cutting parameter includes at least one of thickness, stride, depth, and padding (see at least [col. 5, line 9-17] FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid.)
Thus, Korah in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Nahari further teaches the method to include cutting parameters for the data based on thickness, stride, depth, and padding.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Yang and .

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Korah in view of Nahari as applied to claim 1 above, and further in view of Fujitsu et al. U.S. Pub. No. 2020/0003888 (“Fujitsu”).
Regarding claim 5 as best understood, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.
However, Fujitsu teaches the ADAS of claim 1, wherein the controller is configured to track the pole-shaped object by incorporating motion information based on a squared Mahalanobis distance between predicted Kalman states and newly arrived measurements (see at least [¶ 0039] The filter process portion 44e may use any other filter than the .alpha.-.beta. filter, such as a Kalman filter, an extended Kalman filter, an unscented Kalman filter or a particle filter. When, for example, the particle filter is used, the filter process portion 44e weights particles to more heavily weight a particle which is longer in distance between the current instantaneous value whose continuity has been taken and a predicted position of the particle. AND [¶ 0051] For example, the pairing portion 44c uses calculation using a Mahalanobis distance to associate two section data having similar parameters (peak frequency, peak angle and signal power).)
Thus, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a system tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Fujitsu to track the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 6 as best understood, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
However, Fujitsu teaches the ADAS of claim 5, wherein the controller is configured to track the pole-shaped object by inserting the pole-shaped object into a matching cascade that gives priority to more frequently seen objects to monitor a tracked position of the pole-shaped The output target selection portion 44 i selects any target that is required to be outputted to the external apparatus from the viewpoint of system control. For example, the output target selection portion 44 i selects any target that has been tracked for a long period by the tracking portion 45 with priority, and minimizes the degree of priority of any newly detected target. The output target selection portion 44 i outputs target information about the selected target to the external apparatus.)
Thus, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a system tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Fujitsu to track the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 15 as best understood, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to 
However, Fujitsu teaches the method of claim 11, wherein the tracking of the pole-shaped object comprises incorporating motion information based on a squared Mahalanobis distance between predicted Kalman states and newly arrived measurements (see at least [¶ 0039] The filter process portion 44e may use any other filter than the .alpha.-.beta. filter, such as a Kalman filter, an extended Kalman filter, an unscented Kalman filter or a particle filter. When, for example, the particle filter is used, the filter process portion 44e weights particles to more heavily weight a particle which is longer in distance between the current instantaneous value whose continuity has been taken and a predicted position of the particle. AND [¶ 0051] For example, the pairing portion 44c uses calculation using a Mahalanobis distance to associate two section data having similar parameters (peak frequency, peak angle and signal power).)
Thus, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a method tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Fujitsu to track the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 16 as best understood, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a method tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
However, Fujitsu teaches the method of claim 15, wherein the tracking of the pole-shaped object comprises inserting the pole-shaped object into a matching cascade that gives priority to more frequently seen objects to monitor a tracked position of the pole-shaped object (see at least [¶ 0044] The output target selection portion 44 i selects any target that is required to be outputted to the external apparatus from the viewpoint of system control. For example, the output target selection portion 44 i selects any target that has been tracked for a long period by the tracking portion 45 with priority, and minimizes the degree of priority of any newly detected target. The output target selection portion 44 i outputs target information about the selected target to the external apparatus.)
Thus, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a method tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Korah in view of Nahari and Fujitsu as applied to claim 6 above, and further in view of Jiang et al. U.S. Patent No. 2019/0132696 (“Jiang”).
Regarding claim 7 as best understood, Korah in view of Nahari and Fujitsu discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.
However, Jiang teaches the ADAS of claim 6, wherein the controller is configured to track the pole-shaped object by predicting a position of the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model (see at least [¶ 0030] As used herein, the Kalman filter is an model that uses a measurement (e.g., or a series of measurements) observed over time and produces estimates of unknown variables that may be more accurate than those based on a single measurement. In this example, the Kalman filter may be a standard Kalman filter with constant velocity motion and linear observation model. In some examples, a threshold for the Mahalanobis distance may be a 95 percent confidence interval computed from the inverse .chi..sup.2 distribution.)
Thus, Korah in view of Nahari and Fujitsu discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Jiang teaches a system for tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Fujitsu and incorporate the teachings of Jiang to track the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model. Doing so allows for more accurate and more available representation of the objects around the vehicle. 

Regarding claim 8 as best understood, Korah in view of Nahari, Fujitsu, and Jiang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system tracking the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object.
However, Fujitsu teaches the ADAS of claim 7, wherein the controller is configured to track the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object (see at least [¶ 0055] FIG. 4 is a flow chart showing an outline of the continuity determination process. The flow chart shown in FIG. 4 is executed on each of a previous processing result of the filter process portion 44 e and a target subjected to a previous extrapolation process.)
Thus, Korah in view of Nahari, Fujitsu, and Jiang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a system for tracking the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari, Fujitsu, and Jiang and incorporate the further teachings of Fujitsu to track the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle. 

Regarding claim 17 as best understood, Korah in view of Nahari and Fujitsu discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a method tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.
However, Jiang teaches the method of claim 16, wherein the tracking of the pole-shaped object comprises predicting a position of the pole-shaped object using a standard Kalman filter  (see at least [¶ 0030] As used herein, the Kalman filter is an model that uses a measurement (e.g., or a series of measurements) observed over time and produces estimates of unknown variables that may be more accurate than those based on a single measurement. In this example, the Kalman filter may be a standard Kalman filter with constant velocity motion and linear observation model. In some examples, a threshold for the Mahalanobis distance may be a 95 percent confidence interval computed from the inverse .chi..sup.2 distribution.)
Thus, Korah in view of Nahari and Fujitsu discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Jiang teaches a method for tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Fujitsu and incorporate the teachings of Jiang to track the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model. Doing so allows for more accurate and more available representation of the objects around the vehicle. 

Regarding claim 18 as best understood, Korah in view of Nahari, Fujitsu, and Jiang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface 
However, Fujitsu teaches the method of claim 17, wherein the tracking of the pole-shaped object is performed based on a comparison between the tracked and predicted positions of the pole-shaped object (see at least [¶ 0055] FIG. 4 is a flow chart showing an outline of the continuity determination process. The flow chart shown in FIG. 4 is executed on each of a previous processing result of the filter process portion 44 e and a target subjected to a previous extrapolation process.)
Thus, Korah in view of Nahari, Fujitsu, and Jiang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a method for tracking the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari, Fujitsu, and Jiang and incorporate the further teachings of Fujitsu to track the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668